DETAILED ACTION
This is an Office action based on application number 16/647,820 filed 16 March 2020, which is a national stage entry of PCT/EP2018/072652 filed 22 August 2018, which claims priority to DE202017107156.1 filed 24 November 2017. Claims 1-4 and 8-10 are pending. Claims 5-7 are canceled.
Amendments to the claims, filed 23 February 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claims 9-10, made of record in the previous Office action are withdrawn due to Applicant’s amendments.
The prior art rejections, made of record in the previous Office action are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Auktun et al. (US Patent Application Publication No. US 2013/0017746 A1) (Auktun) in view of Booth et al. (US Patent Application Publication No. US 2007/0144402 A1) (Booth) and Graser (US Patent No. 3,792,051).

Regarding instant claim 1, Auktun discloses an adhesive tape for wrapping an elongate product such as leads or cable looms, wherein said adhesive tape has a textile carrier and a pressure-sensitive adhesive coating applied to at least one side of the carrier (paragraph [0001]).
	Auktun further uses that said adhesive tape is used in the automotive industry (paragraph [0070]).
	Auktun further discloses that in the wake of increasing introduction of hybrid cars, adhesive tapes/sleeves are required to fulfil a warning function, wherein all cable and cable bundles with voltages greater than 60 V must be marked by an orange shade (paragraph [0005]).
	Auktun further discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments (paragraph [0022]).
	Auktun does not explicitly disclose a dye constituted as a mixture of yellow inorganic pigments and red organic perylene pigments.
	However, Booth discloses inorganic pigments having red to yellow hues (paragraph [0001]). Booth discloses that said inorganic pigments are brightly colored (paragraph [0005]). Booth teaches that the pigments are suitable for the coloration of plastics (paragraph [0010]).
	Further, Graser discloses a red dye of perylene tetracarboxylic acid diimide series and its use as a pigment, wherein the dye have very good fastness properties (col. 1, lines 19-23).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Booth and Graser with Auktun to obtain the invention as specified by the instant claim.
	
Regarding instant claim 2, Booth further discloses that the inorganic pigments are based on the formula SnxM2O7-yAy (Claim 20), which is construed to be a substituted oxide and encompassed by the scope of the claimed oxides.

Regarding instant claim 3, Booth further discloses that the inorganic pigments are based on a modified pyrochlore structure (paragraph [0001]).

Regarding instant claim 4, the instant claim depends from claim 2, wherein the recited phosphates, arsenates, or vanadates are an optional component. Therefore, since Booth meets the at least one required element of claim 2 (i.e., inorganic oxide 

Regarding instant claim 8, Auktun further discloses that the fibers, filaments, or threads of the textile carrier are penetrated completely by the dyes and/or pigments (paragraph [0061]).

Regarding instant claim 9, Auktun further discloses that the textile carrier comprises fibers made from polyester fibers, polypropylene fibers, polyethylene fibers, or polyamide fibers (paragraph [0054]).

Regarding instant claim 10, Auktun further discloses that the adhesive is a natural or synthetic rubber-based adhesive, a silicone adhesive, or a polyacrylate adhesive, with specific preference to a low molecular weight acrylate pressure-sensitive hotmelt adhesive (paragraph [0070]).

Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Auktun in view of Sullivan (US Patent No. 5,399,335) (Sullivan), and Graser.

Regarding instant claim 1, Auktun discloses an adhesive tape for wrapping an elongate product such as leads or cable looms, wherein said adhesive tape has a textile 
	Auktun further uses that said adhesive tape is used in the automotive industry (paragraph [0070]).
	Auktun further discloses that in the wake of increasing introduction of hybrid cars, adhesive tapes/sleeves are required to fulfil a warning function, wherein all cable and cable bundles with voltages greater than 60 V must be marked by an orange shade (paragraph [0005]).
	Auktun further discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments (paragraph [0022]).
	Auktun does not explicitly disclose a dye constituted as a mixture of yellow inorganic pigments and red organic perylene pigments.
	However, Sullivan discloses bismuth vanadate (BiVO4) compounds (Abstract) that exhibit high quality pigmentary properties, particularly a desired bright yellow color and high tinting capacity, which are particularly suited for pigmenting a wide variety of high molecular weight organic materials including organic polymers (col. 3, lines 36-41).
	Further, Graser discloses a red dye of perylene tetracarboxylic acid diimide series and its use as a pigment, wherein the dye have very good fastness properties (col. 1, lines 19-23).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the inorganic pigment of Sullivan as the yellow pigment desired by Auktun. The KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Sullivan and Graser with Auktun to obtain the invention as specified by the instant claim.

Regarding instant claim 2, the bismuth vanadate (BiVO4) compounds of Sullivan are construed to be vanadates.

Regarding instant claim 3, the instant claim depends from claim 2, wherein the recited mineral class of oxides and hydroxides is an optional component. Therefore, since Booth meets the at least one required element of claim 2 (i.e., a vanadate), the prior art combination meets the limitations of the instant claim, since said limitations of the instant claim are optional.

Regarding instant claim 8, Auktun further discloses that the fibers, filaments, or threads of the textile carrier are penetrated completely by the dyes and/or pigments (paragraph [0061]).

Regarding instant claim 9, Auktun further discloses that the textile carrier comprises fibers made from polyester fibers, polypropylene fibers, polyethylene fibers, or polyamide fibers (paragraph [0054]).

Regarding instant claim 10, Auktun further discloses that the adhesive is a natural or synthetic rubber-based adhesive, a silicone adhesive, or a polyacrylate adhesive, with specific preference to a low molecular weight acrylate pressure-sensitive hotmelt adhesive (paragraph [0070]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Auktun in view of Sullivan and Graser as applied to claim 2 above, and further in view of Kumari et al. (Brilliant yellow color and enhanced NIR reflectance of monoclinic BiVO4 through distortion in VO43- tetrahedra) (Kumari), and as evidenced by the Hudson Institute of Mineralogy – Clinobisvanite (Hudson).

Regarding instant claim 4, Auktun in view of Sullivan and Graser discloses adhesive tape comprising a textile substrate colored by inorganic dyes and/or pigments inclusive of bismuth vanadate, as cited above.
	Auktun in view of Sullivan and Graser does not explicitly disclose that that vanadate specifically a clinobisvanite.
	However, Kumari discloses that monoclinic BiVO4 exhibits a vivid yellow color (page 134, col. 2).
4 is referred to as clinobisvanite.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use a monoclinic bismuth vanadate in the tape structure of Auktun. The motivation for doing so would have been that monoclinic bismuth vanadate exhibits a vivid yellow color.
	Therefore, it would have been obvious to combine Kumari as evidenced by Hudson with Auktun in view of Sullivan and Graser to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are withdrawn and replaced by new prior art rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/04/2022